Citation Nr: 1422618	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service-connected disability, including posttraumatic stress disorder (PTSD), and as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from April 1982 to May 1999.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in Columbia, South Carolina that denied service connection for a sleep disorder and PTSD.  The case was remanded for further development in September 2005.

By decision dated in August 2008, the Board denied service connection for PTSD and a sleep disorder, to include as secondary to PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Order, the Court endorsed a June 2009 Joint Motion for Remand to vacate the Board's decision as to service connection for PTSD and a sleep disorder, and remanded the matters to the Board for further development and adjudication.

The case was remanded in May 2010, May 2012, and January 2013 and has been returned to the Board for disposition.

By rating decision in November 2011, service connection was granted for PTSD and this issue is therefore no longer on appeal.

The Board has reviewed the Virtual VA paperless claims processing system.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Additional remand is necessary in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of this claim.  In particular, the Board finds that a VA addendum opinion is necessary in order to determine the etiology of any current sleep disorder.

The Board notes that the January 2013 remand sought further development including obtaining additional records from the VA Medical Center in Charleston, South Carolina, including possible evidence from 2003 of diagnosis and treatment for sleep apnea.  A November 2013 report from the Appeals Management Center records that these documents were found to be unavailable after attempts to secure them.  The record reflects that additional Winn Army Hospital records were obtained as per the January 2013 remand.  Finally, the record reflects, in a November 2013 report from the Appeals Management Center, that requested records from Goose Creek Naval Hospital were not available.  The Board finds that the requested development with respect to these records has been accomplished and therefore does not require further development in this regard.

The Board finds that a VA addendum opinion is necessary in order to determine the etiology of any current sleep disorder.  In particular, the June 2009 Joint Motion for Remand incorporated in the Court's July 2009 Order provided that a medical nexus opinion with respect to any current sleep disorder should discuss whether the Veteran is a Persian Gulf veteran who exhibits objective indications of a sleep disorder, which manifested after service, and whether that disorder cannot be attributed to a known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  The record does not reflect that such an opinion has been obtained.  Additionally, the Board finds that prior nexus opinions have relied primarily on the fact that the Veteran does not have a current diagnosis of sleep apnea and therefore does not have a current disability in the form of sleep apnea.  However, the opinions have not stated whether the Veteran has another sleep disorder besides sleep apnea or whether the Veteran's sleep issues are a symptom of his PTSD.  The Board notes that the August 2011 VA psychological examiner found that 50% of the Veteran's sleep disruption was due to apnea and 50% was due to PTSD.  The Board notes, however, that the record does not contain a current diagnosis of sleep apnea and this opinion thus does not properly address the Board's inquiries.  An additional nexus opinion is therefore required in order to determine the etiology of any current sleep disorder including whether the Veteran has a current disability in the form of a sleep disorder, whether the Veteran's sleep issues are a symptom of PTSD, or whether the Veteran's sleep disorder cannot be attributed to a known clinical diagnosis.  Specifically, it is unclear whether a clinical diagnosis of insomnia can be supported, and if so whether it is due to or a symptom of his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who expressed the September 2013 VA addendum opinion or another equally qualified examiner.  Access to Virtual VA and VBMS must be made available to the examiner for review in conjunction with the examination.  The examiner is to review all pertinent records associated with the claims file to include the Veteran's January 1999 retirement examination, the December 2011 VA sleep study, the March 2012 sleep study contained in the Winn Army Hospital records, and all prior VA examinations and addendum opinions related to a possible sleep disorder.  The examination report must state whether this review was accomplished.  Based on a thorough review of the evidence, the examiner should respond to the following questions:

a) Is it as least as likely as not (50 percent probability or more) that the Veteran has a current diagnosis of a sleep disorder?  In answering this question, the opinion should not only address sleep apnea, but other sleep diagnoses, to include whether there is clinical information that would support a diagnosis of insomnia.

b)  If the Veteran has a current diagnosis of a sleep disorder, is it at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder is directly related to service?

c)  Is it as least as likely as not (50 percent probability or more) that the Veteran has a current diagnosis of a sleep disorder that is proximately due to, is the result of, or has been aggravated (permanently worsened) by a service-connected disorder, to include PTSD? 

d)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a current diagnosis of a sleep disorder apart from sleep symptoms related to PTSD?  What sleep symptoms are related to PTSD and what symptoms are related to any diagnosed sleep disorder?

e)  If the Veteran does not have a current diagnosis of a sleep disorder, is it at least as likely as not (50 percent probability or more) that the Veteran has current sleep symptoms that are the result of an undiagnosed illness resulting from Gulf War service?

2.  After the development requested has been completed, the AOJ must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



